10
11
12
13
14
15
16
17
18
19
20
21

22.

23.

24
25

26

 

Case 4:20-mj-08748-N/A-DTF Document 2 Filed 06/04/20 Page 1 of 2

MICHAEL BAILEY

United States Attorney

District of Arizona

United States Courthouse

405 W. Congress Street, Suite 4800
Nearest city, Arizona 85701
Telephone: 520-620-7300

 

 

Attoreys for Plaintiff
UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA :
United States of America, Magistrate Judge's Case No. )
Plaintiff, |
VS. AFFIDAVIT FOR DETENTION OF
MATERIAL WITNESSES
Kiano Taliafero Williams )
Defendant. )
Cole Kynaston on oath, deposes and states:
(Name of Affiant)

1, tam a Homeland Security Investigations Special Agent of the United States
Border Patrol, Department of Homeland Security, Douglas, Arizona, and make this
affidavit as such officer.

2. A criminal complaint in this matter has been filed charging that Kiano —
Taliafero Williams did knowingly transport certain illegal aliens, Rodrigo Sotelo-
Delgado, Javier Garcia-Rossete, Porfirio Garcia-Rossete, Javier Solis-Ceron, Alcadio
Velasquez-Fonseca, and Elizabeth Gomez-Garcia, hereinafter called "witnesses," in the
United States, knowing or in reckless disregard of the fact that the witnesses had come to,
entered, or remained in the United States in violation of law.

3. The said witnesses have testimony to give in said matter of a material nature
in that the witnesses illegally entered the United States and the defendant did transport in
the United States in any manner whatsoever, said witnesses, regardless of any official

action which may later be taken with respect to such witnesses which is a violation of law.

 

 
10
11.
12
13
14
15
16
17
18
19
20
ai
22
23
24
25
26

 

Case 4:20-mj-08748-N/A-DTF Document 2 Filed 06/04/20 Page 2 of 2

4, The above witnesses are citizens and residents of Mexico who entered the
United States illegally and who would return to Mexico to reside if released in the

proceeding.
5. Because of the above, the presence of the witnesses in further proceedings in

the within matter could not be required by subpoena of the court system of the United
States, and securing such presence by subpoena would become impracticable.
6. I therefore request that the above-named aliens be detained as witnesses for

further proceedings in this case and that reasonable bail be set pursuant to Title 18, United

States Code, Sections 3144 and 3142. a2 Ze

 

 
   

 

i Gaasto Kynaston

Special Agent

Homeland Sectirity Investigations
DouglagyAri

Sworeeby telenhas e 4, 2020
cineca gr Judge”

 

 
